Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on February 5, 2020 is acknowledged.  Claims 3-5 and 16-18 have been amended.  Claims 8-13, 20 and 21 have been canceled. Claims 1-7 and 14-19 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached.
Specification
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see for examples pages 29, 38, 39, 48, 60 and 73. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition comprising one or more recombinant proteins selected from the group consisting of a recombinant attenuated Staphylococcus pseudintermedius Protein A (SEQ ID NO: 2) and a recombinant attenuated Staphylococcus pseudintermedius Leukotoxin S (SEQ ID NO: 4); and one or more of a suitable pharmaceutical or veterinary adjuvant, a suitable pharmaceutical or veterinary excipient, and a suitable pharmaceutical or veterinary carrier, does not reasonably provide enablement for a vaccine intended for the protection of Staphylococcal infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of 
Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CRFC1988). The Wands factors have been considered in the establishment of this scope of enablement rejection.  These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention Independent claim 14 is drawn to a vaccine composition comprising  one or more recombinant proteins selected from the group consisting of a Staphylococcus pseudintermedius Protein A (SEQ ID NO: 2) and a recombinant attenuated Staphylococcus pseudintermedius Leukotoxin S (SEQ ID NO: 4); and one or more of a suitable pharmaceutical or veterinary adjuvant, a suitable pharmaceutical or veterinary excipient, and a suitable pharmaceutical or veterinary carrier.
Breadth of the claims:  The claims as written encompass a vaccine composition. By definition the term “vaccine” encompasses the ability to prevent an infection or disease; in this case a Staphylococcal infections, once administered the claimed composition. The specification has not enabled a vaccine that has established preventative measures in general or specifically as it pertains to Staphylococcal infections.
Direction or guidance presented in the specification:  The specification discloses examples, particularly, Example 7 showing in healthy dogs administered a composition comprising SEQ ID NO: 2, 4, 6, 10 and 12.  When administered to healthy dogs there was a significant increase in IgG to each vaccine component.  Additionally, Example 8 teaches that when the composition is administered to infected dogs having pyoderma that there is also an increase in antibodies. There are no other examples as it related to vaccines and their use. To be a prophylactic vaccine, said vaccine composition must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model.  Increased antibody titers do not necessarily correlate to protection. The specification does not provide substantive evidence that the claimed vaccine composition is capable of preventing a subject from contracting a(ny) staphylococcal infection.  This demonstration is required for the skilled artisan to be able to use the claimed vaccine for their intended purpose of prevention.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of 
State of the prior art: The Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/21165-staph-infection--staphylococcus-infection#prevention; accessed on February 10, 2021, discloses that Staphylococcal infection, commonly called staph infection, are caused by a genus of bacteria called Staphylococcus. There are more than 30 strains (types) of Staphylococcus bacteria and the most common human pathogen is Staphylococcus aureus. Doctors prescribe antibiotics to treat staphylococcal infection. In severe cases, staph infection can cause serious health complications and death. Additionally, it teaches that prevention depends on the type of infection. To reduce your risk of a staph infection, you should follow these tips:
Skin: To prevent a staph infection of the skin, you should practice good hygiene, keep cuts clean, and wash your hands and body often. Avoid sharing towels and personal items with others.
Food poisoning: You can reduce your risk of food poisoning by handling food safely, ensuring that it is cooked properly, and refrigerating perishable food within 2 hours.
Toxic shock syndrome: You should change tampons every 4 to 8 hours and use tampons with the lowest effective absorbency.
Mastitis: Breastfeeding women should try to empty the breast completely during every feeding. Whenever possible, let nipples air dry.
Presence or absence of working examples:  There are no working examples provided to rectify the missing information in the instant specification pertaining to the invention as claimed.  
Quantity of experimentation necessary:  The quantity of experimentation necessary would be undue as the claims encompass a vaccine composition for prevention against Staphylococcal infections in humans and/or animals.  Reasonable correlation must exist .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered vague and indefinite by the use of the phrase “…and comprising the sequence set forth as SEQ ID NO: 14”.  It is unclear what is meant by said phrase in view of the rest of the claim which recites “a multivalent chimeric protein comprising one or more recombinant attenuated immunoevasive proteins from Staphylococcus pseudintermedius cell 
Allowable Subject Matter
6.	Claims 1-6 are allowed.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        February 10, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645